Citation Nr: 0717812	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-25 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for dysentery.

3.  Entitlement to service connection for malaria.

4.  Entitlement to service connection for ear rupture and 
impaired hearing residuals therefrom.

5.  Entitlement to service connection for arthritis, to 
include post-traumatic osteoarthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The National Personnel Records Center certified on September 
19, 2002 that the veteran had USAFFE service.  His service 
was chronicled as follows:  

Beleaguered 				December 15, 1941- April 8, 
1942
No Casualty Status			April 9, 1942 to April 2, 1945
Status under MPA terminated	April 2, 1945
Regular PA service			April 3, 1945 to June 26, 1946

The Service Department reported the veteran's creditable 
military service to be from December 15, 1941 to April 8, 
1942 and from April 3, 1945 to June 26, 1946.  The veteran 
had no guerrilla service and the veteran's claimed prisoner 
of war (POW) status has never been certified or verified by 
the appropriate Service Department.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from November 2002 rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  A November 8, 2002 rating 
decision denied service connection for dysentery, malaria, 
ear rupture, heart disease, arthritis, hypertension, anxiety 
state, post-traumatic osteoarthritis, irritable bowel 
syndrome and unemployability.  A November 29, 2002 rating 
decision denied service connection for PTSD.  In his Notice 
of Disagreement, the veteran specifically disagreed with the 
denials of service connection for dysentery, malaria, ear 
rupture, arthritis, post-traumatic arthritis, and PTSD.  

The RO issued a Statement of the Case (SOC) in June 2004, 
which addressed the issues of service connection for 
dysentery, malaria, ear rupture, arthritis, post-traumatic 
arthritis and PTSD.  In the veteran's timely substantive 
appeal (VA Form 9), received in June 2004, the veteran 
requested to appear for a personal hearing before a Veterans 
Law Judge at the RO in Los Angeles, California, where he was 
residing at that time.  After discussing his hearing options 
with a Decision Review Officer (DRO) at the Manila RO, per a 
July 2004 Report of Contact, the veteran agreed to a personal 
hearing before a DRO at the Los Angeles RO.  That hearing was 
held in July 2005, and a transcript of the hearing testimony 
is associated with the claims file.  

Supplemental Statements of the Case (SSOC's) were issued to 
the veteran in February 2006 and October 2006, after which, 
the veteran submitted additional evidence directly to the 
Board.  In the May 2007 Appellant's Brief, the veteran's 
representative waived the right to have the additional 
evidence referred to the agency of original jurisdiction for 
review.  

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence received at the Board in May 2007, the 
veteran requested to appear for a personal hearing before a 
Veterans Law Judge.  

Pursuant to 38 C.F.R. § 20.700(a) (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  The veteran is entitled to a 
hearing before a Veterans Law Judge, either in person, or via 
video conference in lieu of an in-person hearing, if he so 
chooses. 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 
20.700 (2006).  In light of the veteran's request, the case 
is remanded for the veteran to be scheduled for a personal 
hearing.  Before scheduling the hearing, the RO should notify 
the veteran of his option to participate in a video 
conference hearing in lieu of a personal hearing.

Accordingly, the case is REMANDED for the following action:

Notify the veteran of his option to 
appear for a video conference hearing in 
lieu of an in-person hearing before a 
Veterans Law Judge at the RO.  Then, 
schedule the veteran for the hearing 
before a Veterans Law Judge, either at 
the RO or via video-conference per the 
veteran's request, and notify the veteran 
and his representative of the date, time 
and place of the hearing.  After the 
hearing is conducted, or in the event the 
veteran withdraws his hearing request or 
fails to report for the hearing, the 
claims file should be returned to the 
Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



